U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 MARK ONE: T Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (NO FEE REQUIRED) For the fiscal year ended December 31, 2006 OR £ Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Transition period From to Commission file number 0-25286 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: CASCADE FINANCIAL CORPORATION 401(k) Salary Deferral and Profit Sharing Plan B. Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: Cascade Financial Corporation 2828 Colby Avenue Everett, Washington98201 THE PLAN IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED ("ERISA"). IN ACCORDANCE WITH ITEM NO. 4 OF REQUIRED INFORMATION, THE PLAN FINANCIAL STATEMENTS AND SCHEDULES ATTACHED HERETO ARE PREPARED IN ACCORDANCE WITH THE FINANCIAL REPORTING REQUIREMENTS OF ERISA. CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS DECEMBER 31, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statement of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-8 SUPPLEMENTAL SCHEDULE Schedule H, Line 4i - schedule of assets (held at end of year) - December 31, 2006 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Administrative Committee Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of the Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan (the Plan) as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006 and 2005, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) at December 31, 2006 is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements at December31, 2006 and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Moss Adams LLP Everett, Washington June 18, 2007 1 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN STATEMENT OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2006 2005 ASSETS Participant-directed investments at fair value Cash $ 79 $ - Money market funds 5,453 5,155 Common stock of Cascade Financial Corporation 2,877,358 2,318,787 Mutual funds 5,305,518 3,845,495 Morley Stable Value Fund 586,041 494,859 Loans to participants 113,543 109,816 Total investments 8,887,992 6,774,112 Receivables Assets in transit from ESOP, at fair value 3,280,988 Total assets 12,168,980 6,774,112 LIABILITIES 170 - NET ASSETS AVAILABLE FOR BENEFITS $ 12,168,810 $ 6,774,112 See accompanying notes. 2 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2006 2005 ADDITIONS TO NET ASSETS AVAILABLE FOR BENEFITS ATTRIBUTED TO Investment income Interest and dividends $ 56,589 $ 48,658 Net appreciation (depreciation) in fair value of investments Common stock of Cascade Financial Corporation 477,970 (137,080 ) Mutual funds 580,433 389,330 Morley Stable Value Fund 17,957 16,208 Total investment income 1,132,949 317,116 Contributions Sponsor 290,630 261,141 Participants 808,837 718,198 Rollover 124,942 203,278 Transfers from Issaquah Bank Plan (2005) 928,147 Transfers from ESOP (2006) 3,280,988 4,505,397 2,110,764 Total additions, net 5,638,346 2,427,880 DEDUCTIONS FROM NET ASSETS AVAILABLE FOR BENEFITS ATTRIBUTED TO BENEFITS PAID TO PARTICIPANTS AND EXPENSES 243,648 1,432,262 Net increase in net assets available for benefits 5,394,698 995,618 NET ASSETS AVAILABLE FOR BENEFITS Beginning of year 6,774,112 5,778,494 End of year $ 12,168,810 $ 6,774,112 See accompanying notes. 3 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan and Basis of Presentation The following description of the Cascade Financial Corporation 401(k) Salary Deferral and Profit Sharing Plan (the Plan) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General - The Plan is a defined contribution plan established for employees of Cascade Financial Corporation (the Sponsor) who are at least 18 years of age. The Plan is subject to the Employee Retirement Income Security Act of 1974 (ERISA). Administration - The Sponsor has appointed an administrative committee to oversee the Plan. AST serves as the Trustee, and the Plan is administered by NW Plan Services, Inc. Eligibility, contributions, and participants’ accounts - All nonunion employees of the Sponsor who are age 18 or older are eligible to participate in the Plan after completing one hour of service, and become eligible for employer contributions immediately following completion of one year of service. To complete one year of service, as defined by the Plan, a participant must complete at least 1,000 hours of service within that year. Accounts are established for each participant and include the participant’s contributions (including those rolled over from another qualified plan or trust), allocations of employer matching contributions, any discretionary contributions from the Sponsor, and earnings thereon. Annual Sponsor matching contributions and discretionary contributions are determined by the board of directors of the Sponsor. No discretionary contributions were made in 2006 or 2005. Participants are able to contribute from 1% to 60% of their pretax compensation, subject to limits established under the Internal Revenue Code (IRC). Participants may also contribute amounts representing distributions from other qualified plans. The Sponsor’s matching contribution is 50 cents for each dollar contributed up to $6,000. The employee must be employed as of the last day of the Plan year to be eligible for employer matching or discretionary contributions. Participants have the option of directing their account balance in 1% increments into any one or more of the Plan’s investment fund options. The Sponsor contributions are made in cash and allocated to a participant’s account balance in accordance with the participant’s contribution elections. The Plan currently offers a common commingled trust fund, mutual funds, and Sponsor common stock as investment options for participants. Participant accounts are valued daily based on quoted market prices. Participants may change their investment elections and make transfers between investment options daily. 4 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan and Basis of Presentation (continued) The Plan provides for various investment fund options, which, in turn, invest in a combination of stocks, bonds, and other investment securities. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the statement of net assets available for benefits. Vesting - Participants are immediately vested in their contributions and earnings thereon. Vesting of the Sponsor’s contribution and earnings thereon is based on years of credited service of participants. Effective January 1, 2004, the Plan was amended to change the vesting schedule from a six-year vesting schedule to the following five-year vesting schedule: Years of Vesting Vested Service Percentage Less than 1 0 At least 1 but less than 2 20 At least 2 but less than 3 40 At least 3 but less than 4 60 At least 4 but less than 5 80 5 or more 100 Participants generally become fully vested at the age of 62, upon the participant’s death, or upon permanent disability. Effective January 1, 2005, the normal retirement age under the Plan was changed from 65 to 62 for those with at least five years of service. Forfeitures - Forfeitures of nonvested Sponsor contributions are used to reduce future Sponsor contributions. Unallocated forfeitures totaled $36,517 and $23,897 at December 31, 2006 and 2005, respectively. Subsequent to year-ends 2006 and 2005, Sponsor contributions were reduced by $36,517 and $23,897, respectively, as a result of forfeited nonvested account balances. Participant loans - Participants may borrow from the vested portion of their account balance a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. The maximum loan term is 5 years unless the loan term qualifies as a home loan, in which case the term of the loan is not to exceed 10 years. Loans are secured by the remaining vested balance in the participant’s account and bear interest at the prime rate plus 1%. At December 31, 2006 and 2005, interest rates ranged from 5% to 10.5%. Principal and interest are paid ratably through semi-monthly payroll deductions. As of December31, 2006, loans mature through 2015. 5 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 1 - Description of Plan and Basis of Presentation (continued) Payment of plan benefits - Distributions are paid in a single lump sum. With approval of the Sponsor, early withdrawals may be paid by the Plan to those employees experiencing a financial hardship, as defined by the Plan. Plan expenses - The majority of the expenses of the Plan are paid by the Sponsor. In 2006, the Plan paid $4,426 in expenses and the Sponsor paid $22,000. In 2005, the Sponsor paid Plan expenses of approximately $27,000. Plan termination - Although it has not expressed any intent to do so, the Sponsor has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Should the Plan be terminated at some future date, all participants would become fully vested in their account balances. Note 2 - Summary of Significant Accounting Policies Basis of presentation and accounting - The Plan’s financial statements are presented on the accrual basis of accounting. Investments - The investment in the Sponsor’s common stock, which is traded on the NASDAQ Small Cap Market under the symbol CASB, is valued at the last reported sales price before the end of the Plan year. The investments in mutual funds are stated at fair value based on quoted market prices. Loans to participants are valued at their unpaid principal value, which approximates fair value. The Morley Stable Value Fund is part of the Capital Preservation Fund, which is a commingled trust fund. The commingled trust fund is reported at fair value based on an independent auditor’s report. Net appreciation (depreciation) of investments in the statement of changes in net assets available for benefits includes both realized and unrealized gains and losses. Purchases and sales of investments are recorded on a trade-date basis. Interest is recorded when earned. Dividends are recorded on the dividend date. Benefit payments - Benefits are recorded when paid. Use of estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. 6 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 3 - Tax Status The Internal Revenue Service has determined and informed the Sponsor by a letter dated June 14, 2004 that the Plan and related trust are designed in accordance with applicable sections of the IRC. The Plan has been amended since receiving the determination letter. However, the Plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. Note 4 - Party-in-Interest Transactions Certain Plan assets were invested in the Sponsor’s common stock in 2006 and 2005, and, therefore, these transactions qualify as party-in-interest transactions. Note 5 - Transfers From Issaquah Bank Plan During 2004, the Sponsor acquired Issaquah Bancshares, Inc., whose employees participated in the Issaquah Bank 401(k) Savings Plan. Effective January 1, 2005, the participant accounts of the Issaquah Bank 401(k) Savings Plan, totaling $928,147, were transferred into the Plan. The Issaquah Bank 401(k) Savings Plan was then terminated. Note 6 - Transfer From Employee Stock Ownership Plan Effective December 31, 2006, the Cascade Financial Corporation Employee Stock Ownership Plan (ESOP) was terminated, and the existing assets were merged into the 401(k) Plan. ESOP assets transferred totaled $3,280,988, consisting principally of 191,870 common shares of Cascade Financial Corporation. 7 CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS Note 7 - Investments The following table presents the assets held for investment purposes at December 31: Investment Value 2006 2005 Cash and net receivables $ 79 $ - Money market funds American Cash Management 5,453 5,155 Common stock Cascade Financial Corporation 2,877,358 2,318,787 Mutual and common commingled trust funds Davis NY Venture, Large Cap Fund 1,716,307 1,338,949 Morley Stable Value Fund 586,041 494,859 Van Kampen, Large Cap, Growth & Income Fund 552,972 398,111 Growth Fund of America, Large Cap Growth Fund 641,719 431,805 Alger, Mid Cap Growth & Income Fund Stock Fund 224,842 181,285 First Eagle SoGen Overseas, Foreign Equity 529,116 290,176 PIMCO, Real Return Bond Fund 277,858 253,930 Allianz Small Cap Value Fund 261,641 215,975 PIMCO Total Return 187,711 112,794 American, U.S. Government Securities Fund 79,740 52,043 Lord Abbott, Mid Cap Fund 244,250 185,038 Van Kampen, Equity & Income Fund 264,998 159,258 Columbia, Acorn Fund Class A 141,354 95,268 Vanguard 500 Index 91,603 84,229 American, New Perspective Fund 91,407 46,634 Total 8,774,449 6,664,296 Loans to participants 113,543 109,816 Total investments $ 8,887,992 $ 6,774,112 8 SUPPLEMENTAL SCHEDULE CASCADE FINANCIAL CORPORATION 401(k) SALARY DEFERRAL AND PROFIT SHARING PLAN SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2006 (c) DESCRIPTION OF INVESTMENT INCLUDING MATURITY DATE, RATE (b) OF INTEREST, IDENTITY OF ISSUER, COLLATERAL, (e) BORROWER, LESSOR, PAR, OR (d) CURRENT (a) OR SIMILAR PARTY MATURITY VALUE COST** VALUE Cash $79 American Cash Management Money Market 5,453 Davis NY Venture Large Cap Fund 1,716,307 Gartmore Morley CTC Capital Preservation Fund 586,041 Van Kampen Large Cap, Growth & Income Fund 552,972 Growth Fund of America Large Cap Growth Fund 641,719 Alger Mid Cap Growth Fund 224,842 First Eagle SoGen Overseas Foreign Equity Stock Fund 529,116 PIMCO Real Return Bond Fund 277,858 Allianz Small Cap Value Fund 261,641 PIMCO Total Return 187,711 American U.S. Government Securities Fund 79,740 Lord Abbott Mid Cap Value Fund 244,250 Van Kampen Equity & Income Fund 264,998 Vanguard 500 Index 91,603 American New Perspective Fund 91,407 Columbia Acorn Fund Class A 141,354 * Cascade Financial Corporation Common Stock 2,877,358 Various participants Loans to participants - interest at 5% to 10.50% maturing through 2015 113,543 $8,887,992 * Party-in-interest as defined by ERISA ** Cost omitted with respect to participant directed transactions under an individual account plan 9
